DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-20, drawn to a stabilizer comprising a downhole component coupleable to a downhole conveyance in a wellbore; and two or more helical wellbore stabilizing elements extending radially outward from the downhole component, the two or more helical wellbore stabilizing elements shaped such that an annular flow area between leading edges of adjacent helical wellbore stabilizing elements and between trailing edges of adjacent helical wellbore stabilizing elements is variable along at least a portion of a length (L) of the two or more helical wellbore stabilizing elements, and such that an unobstructed axial flow path exists between the adjacent helical wellbore stabilizing elements along the length (L).
	II. Claims 21-40, drawn to a stabilizer comprising a downhole component coupleable to a downhole conveyance in a wellbore; and two or more helical wellbore stabilizing elements extending radially outward from the downhole component, the two or more helical wellbore stabilizing elements shaped such that an annular flow area between leading edges of adjacent helical wellbore stabilizing elements and between trailing edges of adjacent helical wellbore stabilizing elements is variable along at least a portion of a length (L) of the two or more helical wellbore stabilizing elements, and such that a downhole longitudinal load line having a width (W.sub.D1) greater than 1 mm is located at a downhole leading edge of one of the two or more helical wellbore stabilizers, and an uphole longitudinal load line having a width (W.sub.U1) greater than 1 mm is located at an uphole trailing edge of another of the two or more helical wellbore stabilizers.
	Inventions I and II are distinct. Invention II includes a downhole longitudinal load line having a width (W.sub.D1) greater than 1 mm is located at a downhole leading edge of one of the two or more helical wellbore stabilizers, and an uphole longitudinal load line having a width (W.sub.U1) greater than 1 mm is located at an uphole trailing edge of another of the two or more helical wellbore stabilizers.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676